Inasmuch as plaintiff failed to come forward with proof in evidentiary form demonstrating that his assailant gained access to the defendant’s building by reason of a broken front door lock or other failure of security, he raised no factual issue as to whether defendant’s alleged negligence was the proximate cause of his injury. "A jury finding for plaintiff under these circumstances would have to be based on speculation, and thus *370set aside as a nullity.” (Dawson v New York City Hous. Auth., 203 AD2d 55, 56.) We have considered plaintiffs other contentions and find them to be without merit. Concur — Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.